UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27739 Royal Quantum Group, Inc. (Exact name of small business issuer as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite #145, 251 MidPark Blvd S.E. Calgary, AB Canada T2X 1S3 (Address of principal executive offices) (403) 288-4321 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of July 27, 2010 there were 49,636,338 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS June 30, December 31, 2010 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 151,791 $ 12,022 Accounts receivable 61,307 31,851 Total current assets 213,098 43,873 Property and equipment: Furniture and fixtures 1,851 1,851 Less: accumulated depreciation (1,480 ) (1,295 ) Total property and equipment, net 371 556 Other assets: Proved oil and gas properties, full cost method 353,483 255,868 Less: accumulated depletion (38,403 ) (5,657 ) Unproved oil and gas properties 7,508 27,056 Total other assets 322,588 277,267 Total assets $ 536,057 $ 321,696 2 ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS (Continued) June 30, December 31, 2010 2009 (Unaudited) LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 136,536 $ 113,160 Royalties due stockholders 44,386 21,568 Related party payables 219,674 192,485 Notes payable 322,213 309,648 Stockholder loans 19,845 19,845 Total current liabilities 742,654 656,706 Long-term liabilities: Asset retirement obligation 10,980 10,980 Total long-term liabilities 10,980 10,980 Total liabilities 753,634 667,686 Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at June 30, 2010 and - - December 31, 2009 Common stock, par value $.001 Issued 49,636,338 shares at June 30, 2010 and 48,980,338 shares at December 31, 2009 49,636 48,980 Paid-in capital 5,044,203 4,824,482 Accumulated deficit (5,309,940 ) (5,219,452 ) Other comprehensive Gain/(loss) (1,476 ) - Total stockholders' deficit (217,577 ) (345,990 ) Total liabilities and stockholders' deficit $ 536,057 $ 321,696 The accompanying notes are an integral part of these financial statements 3 CONDENSED STATEMENTS OF OPERATIONS For the three months ended For the six months ended June 30, June 30, 2010 2009 2010 2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Oil revenue $ 122,736 $ - $ 258,333 $ - Operating expenses Production costs 26,530 - 57,980 - Royalty expense 73,268 148,201 Consulting fees 45,000 45,771 90,345 95,421 General & administrative 32,570 36,897 39,887 43,761 Total operating expenses (177,368 ) (82,668 ) (336,413 ) (139,182 ) Loss from operations (54,632 ) (82,668 ) (78,080 ) (139,182 ) Other income (expenses) Interest expense (6,244 ) (7,377 ) (12,408 ) (14,521 ) Total other income (expense) (6,244 ) (7,377 ) (12,408 ) (14,521 ) Net loss $ (60,876 ) $ (90,045 ) $ (90,488 ) $ (153,703 ) Loss per share - Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 49,636,338 48,202,316 49,478,741 48,111,830 The accompanying notes are an integral part of these financial statements 4 ROYAL QUANTUM GROUP, INC. CONDENSED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2010 2009 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (90,488 ) $ (153,703 ) Adjustments to reconcile net income (loss) to net cash provided (used in) operating activities: Depreciation 185 186 Depletion 32,746 - Impairment of long term assets - 1 Increase (decrease) in accounts receivable (29,456 ) - Increase (decrease) in interest on notes payable 12,413 14,521 Increase (decrease) in accounts payable 10,316 5,601 Increase (decrease) in royalties due stockholders 22,818 - Increase (decrease) in related party accounts payable 27,189 24,175 Net cash provided (used in) operating activities (14,277 ) (109,219 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and gas properties (144,632 ) (128,862 ) Net cash (used in) investing activities (144,632 ) (128,862 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of units consisting of common stock and oil and gas royalties 300,000 - Payment on stockholders loans - - Stock Issued in Exchange for Cash - 180,000 Net cash provided by financing activities 300,000 180,000 Effect of exchange rates on cash (1,322 ) 15,248 Net increase in cash and cash equivalents 139,769 (42,833 ) Cash and cash equivalents - beginning of period 12,022 90,363 Cash and cash equivalents - end of period $ 151,791 $ 47,530 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ - $ - Income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Issuance of participating units for services rendered in connection with private offerings (See Notes 3 and 7) $ 28,000 $ - The accompanying notes are an integral part of these financial statements 5 ROYAL QUANTUM GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 and 2009 NOTE 1– ORGANIZATION AND BASIS OF PRESENTATION Royal Quantum Group, Inc. (“the Company “) was incorporated under the laws of the State of Nevada on October 22, 1996 under the name PSM Corp.The Company changed its emphasis to the exploration and development of natural resources and on November 23, 2005 changed its name to Royal Quantum Group, Inc. Interim Financial Statements Royal Quantum Group, Inc.’s interim financial statements are unaudited. They contain all necessary adjustments (consisting only of normal recurring adjustments) for a fair statement of the referenced interim period results.These interim period results do not indicate expected full-year results or results for future quarters/periods, due to several factors, including price volatility of crude oil and natural gas, price volatility of commodity derivatives, volatility of interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, timing of acquisitions, product demand, market competition, interruption(s) in production, our ability to obtain additional capital, and the success of proposed enhanced oil recovery work (EOR). These interim financial statements should be read in conjunction with the audited financial statements and related notes included in Royal Quantum Group, Inc.’s Form10-K dated December 31, 2009. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Management has made certain estimates and assumptions that affect reported amounts in the financial statements and disclosures of contingencies.Actual results may differ from those estimates. The Company has made assumptions in valuing its oil and natural gas reserves, which may affect the amounts at which oil and natural gas properties are recorded.The Company has also computed the components of the investments units sold in its private offerings using assumptions such as volatility, expected life and the risk-free interest rate (See Note Going Concern The Company’s financial statements have been prepared on a going concern basis which contemplates the realization of assets and the liquidation of liabilities in the ordinary course of business.The Company has incurred substantial losses from operations and has a working capital deficit, which history and circumstance raise substantial doubt as to the Company’s ability to continue as a going concern. The Company had a net loss of $90,488 for the six months ended June 30, 2010 and an accumulated deficit at June 30, 2010 of $5,309,940.The Company has raised sufficient funds through the private sale of participating units to acquire working interests in four oil and gas wells. Three of the wells are currently producing as of June 30, 2010Total gross revenue generated from these three wells during three and six month periods amounted to $122,736 and $258,333, respectively. It is anticipated that the fourth well will be on-line and producing by September 30, 2010. Although the Company has been successful in raising the necessary funds to acquire these working interests, and has been able to generate net revenue from these wells, there is no assurance that these wells will continue to generate positive cash flow. Currently the net revenue generated from these wells is not sufficient to fund all of the Company’s operating costs. The Company is seeking to raise additional funds to acquire other oil and gas properties; however, there is no assurance that the necessary funds will be raised or even if the funds are raised, that the working interest acquired in the future will generate sufficient revenue to assist in the financing of the Company’s operations.Until such funding is obtained and/or positive results from planned property development materialize, doubt about its ability to continue as a going concern may remain. 6 ROYAL QUANTUM GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 and 2009 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Accounts Receivable Accounts receivable are reported at the customer’s outstanding balances less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectibility is determined to be permanently impaired.Management has determined that as of June 30, 2010, no allowance is required. Revenue Recognition Oil and gas production revenues are recognized at the point of sale. 7 ROYAL QUANTUM GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 and 2009 Oil and Gas Properties The Company uses the full cost method of accounting under which all costs incurred in the acquisition, exploration and development of oil and natural gas reserves, including costs related to unsuccessful wells and estimated future site restoration and abandonment, are capitalized until such time as the aggregate of such costs net of accumulated depletion and oil and natural gas related deferred income taxes, on a country-by-country basis, equals the sum of 1)the discounted present value (at 10%), using prices as of the end of each reporting period on a constant basis, of the Company’s estimated future net cash flows from estimated production of proved oil and natural gas reserves as determined by independent petroleum consultants, less estimated future expenditures to be incurred in developing and producing the proved reserves but excluding future cash outflows associated with settling asset retirement obligations accrued on the balance sheet; plus 2)the cost of major development projects and unproven properties not subject to depletion, if any; plus 3)the lower of cost or estimated fair value of unproven properties included in costs subject to depletion; less 4)related income tax effects. If net capitalized costs exceed this limit, the excess is expensed unless subsequent market price changes eliminate or reduce the indicated write-down in accordance with U.S. SEC Staff Accounting Bulletin (“SAB”) Topic 12D. Depletion is computed using the units-of-production method whereby capitalized costs, net of estimated salvage values, plus estimated future costs to develop proved reserves and satisfy asset retirement obligations, are amortized over the total estimated Property and Equipment Property and equipment are stated at cost, less accumulated depreciation. Depreciation is provided over the five year estimated useful life of the assets computed on the straight-line method. Gains and losses resulting from sales and dispositions of property and equipment are included in current operations. Maintenance and repairs are charged to operations as incurred. Depreciation expense for the three months ended June 30, 2010 and 2009 amounted $93 and $93, respectively.Depreciation expense for the six months ended June 30, 2010 and 2009 amounted $185 and $186, respectively. Foreign Currency Translation The Company's primary functional currency is the U.S. dollar.For foreign operations whose functional currency is the local foreign currency, balance sheet accounts are translated at exchange rates in effect at the end of the year and income statement accounts are translated at average exchange rates for the period. Translation gains and losses are included as a separate component of stockholders’ deficit. Concentrations of Credit Risk The Company’s revenue is dependent upon the successful efforts of the respective well’s operator. Currently production from the Company’s three wells is sold to one customer. 8 ROYAL QUANTUM GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 and 2009 Loss Per Share of Common Stock The Company reports earnings (loss) per share in accordance with Accounting Standards Codification “ASC” Topic 260-10, "Earnings per Share." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available.
